Citation Nr: 1009892	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-36 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a right 
shoulder disorder, including entitlement to a temporary total 
convalescence rating for treatment for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from March 1981 to March 
2001.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. A March 2006 decision granted service 
connection and a noncompensable evaluation for a right 
shoulder disorder. By this decision, the RO also indicated 
that a temporary total rating was not warranted following the 
Veteran's 2003 surgery. 

The Veteran appealed from the initial disability rating. See 
Fenderson v. West,         12 Vet. App. 119, 125-26 (1999). 
In his notice of disagreement, he specifically asserted that 
a temporary total rating was warranted. While the RO has 
denied the claim for a temporary total rating based on a 
finding that such a claim for increase was not submitted 
within a year of the date of the surgery (which is 
essentially the date of the increased disability), the Board 
finds that this matter is part of the current appeal, 
regardless of the timeliness dispute raised by the RO. 
Essentially, the Veteran has appealed the initial rating 
assigned his shoulder disability from the effective date of 
service connection forward. This includes the period 
following his 2003 surgery, and it includes the propriety of 
a temporary total rating for convalescent purposes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that the record does not offer a sufficiently 
contemporaneous portrayal of the severity of the Veteran's 
service-connected right shoulder disorder, and that a VA 
Compensation and Pension examination is required for this 
purpose. The last VA examination upon which there were any 
objective findings concerning right shoulder mobility and 
structural integrity is dated from April 2004, more than five 
years previously. Thus, a more recent comprehensive 
examination is in order. See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 
498, 505-06 (1998) ("Where the record does not adequately 
reveal the current state of the claimant's disability ...the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.").

Moreover, the Veteran is requesting the assignment of a 
temporary total rating for four months of surgical 
convalescence following a July 2003 right shoulder 
arthroscopic surgery intended to treat right shoulder 
impingement syndrome. 

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent 
ratings indicate that a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted, effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release. 38 C.F.R. § 
4.30. To warrant a temporary total disability rating, the 
evidence must establish that the veteran's service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or (3) immobilization by cast, 
without surgery,        of one major joint or more. 38 C.F.R. 
§ 4.30(a). Extensions for an additional time period beyond 
the 1, 2, or 3 months initially award may be authorized where 
warranted under the circumstances, applying generally the 
same criteria as set forth above. 38 C.F.R. § 4.30(b). 

The RO has indicated throughout its adjudication of the 
instant claim, that there is a preliminary question raised of 
whether the Veteran filed a timely claim for a temporary 
total evaluation based upon convalescence from right shoulder 
surgery    in July 2003. As indicated above in the 
introduction, however, the Board finds to the contrary, and 
considers the claim for a temporary total rating to be 
intrinsically a part of the underlying claim for an increased 
initial disability rating for a right shoulder disorder. 
Consequently, in the process of adjudicating the claim for 
increased initial rating, the RO, on remand, must likewise 
determine whether a temporary total evaluation due to 
convalescence is warranted for the identified time period of 
recovery from right shoulder surgery.  The RO should make 
this determination on the merits of whether the paragraph 30 
benefits are warranted, and not based on the above noted 
statement that a claim for temporary total rating was not 
timely. 

While this case is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Pittsburgh (University Drive) VA Medical 
Center (VAMC). The most recent comprehensive treatment 
records on file from this source are dated from April 2007. 
The RO should obtain any such additional records and 
associate them with the claims file. Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made). See also 
38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts 
to obtain relevant records in the custody of a Federal 
department or agency).

Accordingly, this claim is REMANDED for the following action:

1.	The RO should contact the Pittsburgh 
(University Drive) VAMC and request copies 
of all available records of treatment from 
that facility dated since April 2004.         
All records and responses received should 
be associated with the claims file.

2.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the current severity of the Veteran's 
service-connected right shoulder disorder. 
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected right shoulder disorder. In 
examining the Veteran, the examiner should 
report complete range of motion findings 
for the affected joint. The examiner 
should be asked to indicate whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the measured joint is used repeatedly 
over a period of time. The examiner should 
also be asked to determine whether the 
joint exhibits weakened movement, excess 
fatigability or incoordination. If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

3.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim for an initial compensable 
rating for a right shoulder disorder, 
including the question of entitlement to a 
temporary total convalescence rating for 
treatment for this condition.  As noted 
above, the RO should not dismiss the claim 
for temporary total rating based on a 
timeliness bar, but rather address the 
issue on the merits.  If any benefit 
sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 
	
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).








______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

